Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 2/17/2021. Claims 1-4, 6-14, and 16-19 have been examined in this application
Response to Amendments 
2.	Applicant’s amendments to claims 1, 6-10, 12, and 16-19 are acknowledged.  Applicant’s cancellation of claims 5 and 15 are acknowledged.  
Response to Arguments 
3.	On remarks pages 9-11, Applicant argues the 101 rejection.  In particular Applicant argues the claims integrate the abstract idea into a practical application since the claims recite a “process rooted in computer and network technologies” (see Remarks page 12). 
	The Examiner respectfully disagrees.  
	The claims are not rooted in computer and network technologies, since the claims recite limitations a user could reasonably and practically perform without the use of a computer or computer technology.  For example taking claim 1 a user can receive a request for purchase and to pay by points or pay by installments, determine a number of points needed for the purchase, and determine one or more payment plans based on rules like how many points the user has, point balance, etc.  
	The additional elements of these limitations that could reasonably and practically be performed by a human operator are instead performed by computer (for example limitations 
4.	On page 12 of remarks, applicant argues “Indeed, amended claim 1 recites unconventional activity with respect including an installment payment module and a PBR module within a payment server allowing issuer servers to integrate installment payments with the pay by rewards facility. Thus, cardholders and the payment cards associated with issuer servers are then eligible for installment payments with the pay by rewards facility.”  It is noted that modules are not recited in claim 1 therefore such arguments are not persuasive. However, in the efforts of compact prosecution, claim 19 does recite the use of modules, however such modules merely recite software including computer-executable instructions stored on one or more computer- readable media executed by a computer (see claim interpretation under 112 sixth/f below) to perform functions that as discussed above in section 3 a user can reasonably and practically perform, therefore the Examiner finds such arguments not persuasive.  
	Further alternatively these limitations merely recite mere data gathering in the practical application step and then when reconsidered under the significantly more step merely recite automating mental tasks and Receiving or transmitting data over a network, e.g., using the Internet to gather data, since the claims merely recite 
5.	On page 12 of remarks, Applicant argues “even if the Examiner finds that the claims recite a judicial exception in a separate claim element, providing the facility for issuer servers to integrate installment payments with the pay by rewards facility, thus allowing cardholders and the payment cards associated with issuer servers to be eligible for installment payments with the pay by rewards facility is not well understood, routine, or conventional under Step 2B of the Alice test,” the Examiner respectfully disagrees.  As detailed in sections 3-4 above, the claims recite limitations a user can reasonably and practically perform without a computer or computer technology. And the additional elements in the claims merely recite using a computer or computers to perform these operations a user can reasonably and practically perform as detailed in the 101 rejection below and in sections 3-4 above. 
6.	Based on Applicant’s amendments and remarks the previous 112 second/b rejections have been withdrawn. 
7.	Applicant’s arguments on pages 13-14 with respect to the prior art and amendments are acknowledged, however are moot in view of the new grounds of rejection presented in the office action below in view of Applicant’s amendments to the independent claims.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	The claim(s) recite(s) the idea of paying for a product or service through installments with points or cash plus points. The idea of paying for a product or service through installments with points or cash plus points is a mental process as well as a subject matter where the commercial or legal interaction is a business relation which is a certain method of organizing human activities.  Since the claims recite a mental process as well as a certain method of organizing human activities the claims recite an abstract idea. 
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding the words “ apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: 
	(a) a computer-implemented method (see claim 1) 
	(b) by a server system associated with a payment network (see claim 1) 
	(c) by the server system (see claims 1-2 and 11) 
	(d) enabling/enable an issuer server (see claims 3, 9, 13, and 18)
	(e) via an issuer server (see claims 4, 14, and 19)
	(f) to an issuer server/ wherein the issuer server/from the issue server (see claims 8, 17, and 19) 

	(h) to the server system (see claim 10)
	(i) a payment server in a payment network, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions to perform a method comprising: (see claim 12)
	(j) wherein the processor is further configured to (see claims 13-14 and 17)
	(k) wherein the payment server is further configured to/ with the payment server (see claim 18)
	(l) a payment server in a payment network , comprising: (See claims 12 and 19)
	(m) an installment payment module configured to (see claim 19) 
	(n) a payment by reward module configured to (see claim 19) 
	(o) a communication interface configured to, upon instructions received from the pay by reward module (see claim 19) 
	(p) from an issue server, by the issue server (see claim 19) 
	And (q) wherein the payment by reward module is further configured to: (see claim 19) 
	(2)  adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claim mere data gathering in conjunction with the abstract idea (see claims 1-4, 6-14, and 16-19) 
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h). Specifically as recited in the claims generally linking the use of the judicial exception to the obtaining points by using a credit card environment or field of use (see claims 1-4, 6-14, and 16-19) 

	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 1-4, 6-14, and 16-19)(see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375). 
	(b) Receiving or transmitting data over a network, e.g., using the Internet to gather data (see claims 1-4, 6-14, and 16-19)(see MPEP 2106.05(d)    Well-Understood, Routine, Conventional Activity [R-10.2019] II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS (cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). 
	(c) credit cards in electronic wallets (see claim 11)
	-Fishman et al. (United States Patent Application Publication Number: US 2003/0017826) paragraph 0061 “ A personal information database (PID) may be used to store relevant user information.  The PID may comprise a wallet stored on the handheld device, as known and used in the art, or another appropriate data storage and retrieval system, that may contain passwords and credit card information:”
	- Dessert et al. (United States Patent Application Publication Number: US 2012/0005076) paragraph 0056 “A mobile wallet is a system that may provide information for one or more stored value accounts as well as other types of accounts such as, but not limited to, credit card accounts and bank accounts, as understood by one of ordinary skill in the art” 
	- Kirch et al. (United States Patent Application Publication Number: US 2018/0150837) paragraph 0039 “As used herein, the term "cashless transaction  card" includes, by way of illustration and not limitation, a credit card, debit card, gift card, and other similar cards, whether physical, virtual, or as part of an electronic wallet, as is known in the art.”
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly more step as detailed above. 	 
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

An installment payment module configured to receive a request for an installment payment for a purchase amount, the installment payment to be paid at least partially from reward points available with a payment card of a cardholder (see claim 19) 
A payment by reward module configured to determine a required number of reward points for a payment of the purchase amount in response to the request for the installment payment (see claim 19) 
A communication interface configured to, upon instructions received from the pay by reward module: send the required number of reward points and the request for the installment payment to an issuer server associated with the cardholder, receive one or more payment term plans for the installment payment from the issuer server, the one or more payment term plans determined based at least on the required number of reward points by the issuer server,  total reward points available with the payment, and card usage criteria of the payment card including at least an average amount of rewards points over a period of time, each of the one or more payment term plans comprising a set of reward points needed to be used for payment 
Wherein the pay by reward module is further configured to set the installment payment as per the payment term plan (see claim 19) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
From review of the specification the Examiner finds the following to be the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (software including computer-executable instructions stored on one or more computer- readable media executed by a computer) (cited herein): 
	See paragraph 0128- The disclosed methods with reference to FIGS. 1 to 13 may be implemented using software including computer-executable instructions stored on one or more computer- readable media (e.g., non-transitory computer-readable media, such as one or more optical media discs, volatile memory components (e.g., DRAM or SRAM), or nonvolatile memory or storage components (e.g., hard drives or solid-state nonvolatile memory components, such as Flash memory components) and executed on a computer (e.g., any suitable computer, such as a laptop computer, net book, Web book, tablet computing device, smart phone, or other mobile computing device). Such software may be executed, for example, on a single local computer or in a network environment (e.g., via the Internet, a wide-area network, a local-area network, a remote web-based server, a client-server network (such as a cloud computing network), or other such network) using one or more network computers. Additionally, any of the intermediate or final data created and used during implementation of the disclosed methods or systems may also be stored on one or more computer-readable media (e.g., non-transitory computer-readable media) and are considered to be within the scope of the disclosed technology. Furthermore, any of the software-based embodiments may be uploaded, downloaded, or remotely accessed through a suitable communication means. Such suitable communication means include, for example, the Internet, the World Wide Web, an intranet, software applications, cable (including fiber optic cable), magnetic communications, electromagnetic communications (including RF, microwave, and infrared communications), electronic communications, or other such communication means.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neemann et al. (United States Patent Application Publication Number: US 2006/0004629) further in view of Powell (United States Patent Application Publication Number: US 2014/0257955) further in view of Phillips et al. (United States Patent Application Publication Number: US 2011/0034238). 
As per claim 1, Neemann et al. teaches A computer-implemented method, comprising: (see paragraphs 0001 and 0031.
	Paragraph 0001, note: The present invention relates to an apparatus and method for facilitating the deferred redemption of loyalty points or other incentives; and paragraph 0031, note: System 10 includes, in one embodiment, an agent computer 18 having a connection via a network 16 with a server computer 14). 
receiving, by a server system associated with a payment network, a request for an installment payment for a purchase amount, the installment payment to be paid at least partially from reward points available with a cardholder; (see paragraphs 0048, 0016, 0057, and 0031.
	Paragraph 0048, note: The customer's request may be submitted by customer computer 23, for example, via the Internet or other network. FIG. 7 is a diagram of an exemplary web page or screen 80 for a customer to select a redemption program for an item. In screen 80, a customer can select or identify an item in a section 82. Screen 80 may include, for example, a link to various on-line shopping web sites for a customer to select items for purchase. For a particular program, the customer may select a section 84 for the layaway program, select a section 86 for the reserve reward program, or select a section 88 for the pay program. Other programs are possible as well, depending upon particular implementation of the deferred loyalty point methods; paragraph 0016, note: The customer may send a request for an item along with an identification of a layaway program for redeeming at least a portion of the customer's 
determining, by the server system, a required number of reward points for a payment of the purchase amount in response to the request for the installment payment; and accessing, by the server system, one or more payment term plans for the installment payment, wherein accessing the one or more payment term plans comprises facilitating determination of the one or more payment term plans based at least on the required number of reward points, total reward points available, each of the one or more payment term plans comprising a set of reward points needed to be used for payment corresponding to each installment of the installment payment (see paragraphs 0051 and 0018.
	Paragraph 0051, note: If the customer selected the layaway program (step

While Neemann et al. clearly teaches earning and redeeming points (see paragraphs 0030 and 0018) Neemann et al. does not expressly teach that those points are earned through a payment card or more specifically as recited in the claims (a) a payment card of a cardholder, (b) with the payment card, and (c) card usage of the payment card, and (2) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time. 
	However, Powell which is in the art of promotions and payment cards (see abstract) teaches points are earned through a payment card or more specifically as recited in the claims (a) a payment card of a cardholder, (b) with the payment card, and (c) card usage of the payment card (see paragraphs 0003 and 0021.
	Paragraph 0003, note: For example, FIG. 1 of the present application shows an exemplary multi-party payment card industry system for enabling payment-by-card transactions in which the merchants and issuer do not need to have a one-to-one special relationship. Yet, various scenarios exist in the payment-by card industry today, where the card issuer has a special or customized relationship with a specific merchant, or group of merchants. These special or customized relationships may, for example, include private label programs, co-brand programs, proprietary card brands, rewards programs, and others. Rewards programs typically involve the award of rewards points to a consumer based upon certain incentivized actions taken by the consumer, such as 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann et al. with the aforementioned teachings from Powell with the motivation of using a common way of a user earning points 
Neemann et al. in view of Powell does not expressly teach (2) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time. 
However, Phillips which is in the art of point earning and redemption (see abstract and paragraphs 0050-0051) teaches(2) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time (see paragraphs 0050-0051.
	Paragraph 0050, note: FIG. 2 is a flow diagram 200 of an embodiment of a method for remotely providing goods/services to gaming customers. The player plays 202 a gaming machine 104 and earns loyalty points based on his or her play. The gaming customer may then access 204 the showcase server 112. The gaming customer may access 204 the showcase server 112 remotely through a gaming machine 104, a kiosk 106, a home computer 116, a mobile device 118 (e.g., a cellular phone, a laptop, etc.), etc; and paragraph 0051, note: After the customer has accessed 204 the showcase server 112, he or she may review 206 the available goods/ services. The player may select 208 the desired goods and/or services and may exchange 210 loyalty points for the selected goods/services. As described below, based upon selected factors such as loyalty point levels, average loyalty point levels over time, player information (e.g. local versus tourist), player worth or the like, the system may be 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Neemann et al. in view of Powell with the aforementioned teachings from Phillips et al. with the motivation of providing a common way to provide different awards or rewards to users based on their player tier or level (e.g. number of points) as a way to incentivize highly prized customers or to make customers want to become highly prized by receiving better or different awards (see Phillips paragraphs 0050-0051), when number of points applied to an award is calculated in numerous different ways in teachings of Neeman et al. for example by the customer, merchant, loyalty program, random, a set amount, an escalating amount, a decreasing amount, based on a formula and/or the like (see Neeman et al. paragraph 0051) is known. 
As per claim 10, Neemann teaches
	wherein the one or more payment term plans comprises provisioning of direct payment from the payment card (see paragraph 0057, note: When the loyalty points are used for redemption of an item that also requires a payment, the processing of that payment can make use of a credit card or other financial instrument for providing the remaining balance of payment for the item). 
 if available reward points with the payment card is less than the set of reward points.
	However, Phillips which is in the art of which is in the art of point earning and redemption (see abstract and paragraphs 0050-0051) teaches paying with a monetary payment if available reward points with the payment card is less than the set of reward points (see paragraphs 0015 and 0120.
	Paragraph 0015, note: This information may include (a) the goods/services for which the player has sufficient points to redeem and/or (b) all goods and services or goods and services of (a) plus goods/services the play can redeem by augmenting the redeemed points with other consideration such as cash, credit card or casino credit; and paragraph 0120, note: The server enables 1210 the player to order one or more items in exchange for points. Of course, the server may perform a check to ensure that the player has enough points to exchange for the item. To supplement a purchase a player may use a credit card or agree to deposit cash at the casino as the supplement. That is, a player may make a purchase that requires a cash supplement. In one embodiment, the system may hold the purchase for 48 hours so the player may go to the casino and deposit cash at a cashier, gaming machine or kiosk to complete the purchase. Preferably, the amount of "cash supplement" is controlled to prevent simply shopping on the network, e.g. cash can only be a pre-selected percentage of the purchase. Cash may be used by uploading cash value from the gaming machine, at a kiosk, cashier). 
. 

16.	Claims 2-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neemann et al. (United States Patent Application Publication Number: US 2006/0004629) further in view of Powell (United States Patent Application Publication Number: US 2014/0257955) further in view of Phillips et al. (United States Patent Application Publication Number: US 2011/0034238) further in view of Eden et al. (United States Patent Application Publication Number: US 2014/0207550). 

As per claim 2, Neeman teaches
further comprising: facilitating, by the server system, sending information of a payment term plan from among the one or more payment term plans for the installment payment to the cardholder; and , setting the installment payment as per the payment term plan (see paragraphs 0050-0051 and 0056.
	Paragraph 0050, note: In method 50, the system provides redemption options to the customer such as via screen 80 (step 54), and it receives the customer's selection 
Neeman in view of Powell in view of Phillips does not expressly teach having a user approve installment information details before setting it or more specifically as recited in the claims sending a notification for an approval and upon receiving the approval of the cardholder setting the information. 
 a notification for an approval and upon receiving the approval of the cardholder setting the information (see paragraphs 0053, 0067, 0092, and 0111.
	Paragraph 0053, note: Such a system 100 allows consumers to use their terminals 107, for example handheld cellular devices, to receive information about a plurality of offers which suggest optional transaction terms under which a potential financial transaction may be made. The information allows the user and/or an automatic selection module to select a preferred payment method. For example, an offer for transaction terms may define a number of payments, debiting date( s ), acquired credit( s ), total price, a discount, a benefit, a penalty, and/or the like; paragraph 0067, note: This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow financing providers to update transaction terms offers, for example in respective to selected financial transaction records. The transaction terms offers may include financing provider terms such as a benefit to the consumer, a number of payments (installments), interest rate, deferred payment period, an interest for a respective debit, a proposition for an additional purchase in a discounted price, amended account terms ( e.g. reducing general account annual percentage rate (APR), increasing the account credit ceiling), and/or the like; For example, the financing provider module 107 is an application from an add-on, a standalone application and/or a hardware component that is installed in the hosting 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips with the aforementioned teachings from Eden with the motivation of providing a common way for a user to approve or select information determined to possibly be of interest to them (see Eden paragraphs 0053, 0067, 0092, and 0111), when Neemann teaches users making selections of information of interest through standard screen elements (see paragraphs 0050-0051).
As per claim 3, Neemann in view of Powell in view of Phillips does not expressly teaches wherein facilitating sending the notification comprises enabling an issuer server associated with the payment card to send the notification. 
However, Eden teaches wherein facilitating sending the notification comprises enabling an issuer server associated with the payment card to send the notification (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective consumer. For example, the matching module 107 sends financing provider servers 112 a notification indicative of a potential financial transaction which may be executed by a consumer that uses their services. This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective ; and paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card). 

As per claim 4, Neeman in view of Powell in view of Phillips does not expressly teach wherein receiving the approval further comprises receiving the approval of the cardholder via an issuer server prior to setting the installment payment.
However, Eden teaches wherein receiving the approval further comprises receiving the approval of the cardholder (see paragraphs 0053, 0067, 0092, and 0111.
	Paragraph 0053, note: Such a system 100 allows consumers to use their terminals 107, for example handheld cellular devices, to receive information about a plurality of offers which suggest optional transaction terms under which a potential financial transaction may be made. The information allows the user and/or an automatic selection module to select a preferred payment method. For example, an offer for transaction terms may define a number of payments, debiting date( s ), acquired credit( s ), total price, a discount, a benefit, a penalty, and/or the like; paragraph 0067, note: This allows the financing provider and/or retailers to respond, in real-time, with financing 
via an issuer server prior to setting the installment payment (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective consumer. For example, the matching module 107 sends financing provider servers 112 a notification indicative of a potential financial transaction which may be executed by a consumer that uses their services. This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow ; and paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in 
As per claim 6, Neemann in view of Powell in view of Phillips does not expressly teach wherein the card usage criteria include a payment history of the payment card.
However, Eden teaches wherein the card usage criteria include a payment history of the payment card (see paragraphs 0067, 0071, 0072, 0075, and 0092.
	Paragraph 0067, note: The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective consumer. For example, the matching module 107 sends financing provider servers 112 a notification indicative of a potential financial transaction which may be executed by a consumer that uses their services. This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow financing providers to update transaction terms offers, for example in respective to selected financial transaction records. The transaction terms offers may include 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a common feature of adjusting promotions or offers based on a user’s transaction history (see paragraphs Eden 0067, 0071, 0072, 0075, and 0092), when a merchant providing an offer to a user is known (see Neemann paragraphs 0051-0052).
As per claim 7, Neemann teaches
wherein payment term plans determined for a first user and a second user are different based on total reward points available for each of the first user and the second user (see paragraph 0018 and 0051.
	Paragraph 0018, note: In one embodiment, a layaway program may include a reward which is paid for over time, wherein succeeding point payments are made from a customer or a customer account until the redemption is complete. When the redemption transaction is initiated, the number of points available to the customer is compared with the points required for the reward. If there are not enough points available, the customer may not immediately redeem points for that reward. If they choose to, the customer 
Examiner’s note: one user could pay in one installment based on having enough points to cover the cost and further alternatively if one user only needed 10 points more .  
 Neemann et al. in view of Powell in view of Phillips does not expressly teach payment terms different for different users based on corresponding card usage criteria.
However, Eden teaches payment terms different for different users based on corresponding card usage criteria (see paragraphs 0067, 0071, 0072, 0075, and 0092.
	Paragraph 0067, note: The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective consumer. For example, the matching module 107 sends financing provider servers 112 a notification indicative of a potential financial transaction which may be executed by a consumer that uses their services. This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow financing providers to update transaction terms offers, for example in respective to selected financial transaction records. The transaction terms offers may include financing provider terms such as a benefit to the consumer, a number of payments (installments), interest rate, deferred payment period, an interest for a respective debit, a proposition for an additional purchase in a discounted price, amended account terms ( e.g. reducing general account annual percentage rate (APR), increasing the account 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a common feature of adjusting promotions or offers based on a user’s transaction history (see paragraphs Eden 0067, 0071, 0072, 0075, and 0092), when a merchant providing an offer to a user is known (see Neemann paragraphs 0051-0052).
As per claim 8, Neemann teaches
wherein facilitating determination of the one or more payment term plans comprises: sending the request for installment payment and the number of reward points to the server associated with the payment card; and receiving the one or more payment term plans from the server, wherein the server determines the one or more payment term plans, each of the one or more payment term plans comprising, and the set of reward points needed for payment corresponding to each installment  (see paragraph 0018 and 0051.
	Paragraph 0018, note: In one embodiment, a layaway program may include a reward which is paid for over time, wherein succeeding point payments are made from a customer or a customer account until the redemption is complete. When the redemption transaction is initiated, the number of points available to the customer is compared with the points required for the reward. If there are not enough points available, the customer 
Neemann et al. in view of Powell in view of Phillips does not expressly teach (1) a number of installments for the installment payment and of the number of installments and (2) another server providing promotion or installment information or more specifically as recited in the claims an issue server / the issue server. 
However, Eden teaches (1) a number of installments for the installment payment and of the number of installments (see paragraphs 0067 and 0092.
	Paragraph 0067, note: The transaction terms offers may include financing provider terms such as a benefit to the consumer, a number of payments (installments), interest rate, deferred payment period, an interest for a respective debit, a proposition for an additional purchase in a discounted price, amended account terms ( e.g. reducing general account annual percentage rate (APR), increasing the account credit ceiling), and/or the like; paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card).
an issue server / the issue server (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective consumer. For example, the matching module 107 sends financing provider servers 112 a notification indicative of a potential financial transaction which may be executed by a consumer that uses their services. This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow financing providers to update transaction terms offers, for example in respective to selected financial transaction records. The transaction terms offers may include financing provider terms such as a benefit to the consumer, a number of payments ; and paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a way for another computer system to provide real time or dynamic information to the user for selection (see Eden paragraphs 0067-0070 and 
As per claim 9, Neemann teaches
an installment payment with reward points feature with the server system (see paragraphs 0018 and  0050-0051.
	Paragraph 0018, note: In one embodiment, a layaway program may include a reward which is paid for over time, wherein succeeding point payments are made from a customer or a customer account until the redemption is complete. When the redemption transaction is initiated, the number of points available to the customer is compared with the points required for the reward. If there are not enough points available, the customer may not immediately redeem points for that reward. If they choose to, the customer could elect to use some or all of their current points as a "deposit" and place the reward into layaway. The active inventory level for the reward may be reduced and the layaway inventory may be increased. A separate record of the request may be posted along with a history of the deposit/payment history for the redemption. Periodically, the customer may be able to take any points available in their loyalty account and apply them to the "held" redemption as a payment. Once the full amount of the reward has been paid, the loyalty program removes the item from inventory and requests the partner (who may 
Neemann in view of Powell in view of Phillips does not expressly teach  enrolling another server to participate in the system however, Eden teaches  further comprising enabling an issuer server to enroll for integration of an installment payment with the server system.
further comprising enabling an issuer server to enroll for integration of an installment payment with the server system (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective consumer. For example, the matching module 107 sends financing provider servers 112 a notification indicative of a potential financial transaction which may be executed by a consumer that uses their services. This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow financing providers to update transaction terms offers, for example in respective to selected financial transaction records. The transaction terms offers may include ; and paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a way for another computer system to provide real time or 
As per claim 11, Neemann in view of Powell in view of Phillips does not expressly teach further comprising, by the server system, linking a wallet account to the server system, wherein the payment card is added to the wallet account.
However, Eden teaches further comprising, by the server system, linking a wallet account to the server system, wherein the payment card is added to the wallet account (see paragraphs 0088 and 0086.
	Paragraph 0088, note: Now, as shown at 202, payment methods available for performing the potential financial transaction are identified, for instance a financing provider. As used herein, a method of payment may be a credit card type, a credit card consumers club, a membership in a consumers club, a coupon, a Web-based financing service, such as PayPal™ account, a cash payment, virtual credit card and/or the like; paragraph 0086, note: Additionally or alternatively, the potential financial transaction is a transaction that is performed using an application installed on and/or executed by the consumer terminal 108, for example a digital wallet (also known as an e-wallet) application that allows the consumer to make electronic commerce financial transactions. The financial transactions may be identified and extracted by the application. The method 200 may be implemented during a purchase session of the 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips with the aforementioned teachings from Eden with the motivation of providing a common way for allowing a user to perform a credit card transactions through a mobile wallet application (see Eden paragraphs 0088 and 0086), when performing a credit card transaction over a website is known (see Neemann et al. paragraph 0057). 
As per claim 12, Neemann teaches A payment server in a payment network, comprising: (see paragraphs 0001 and 0031.
	Paragraph 0001, note: The present invention relates to an apparatus and method for facilitating the deferred redemption of loyalty points or other incentives; and paragraph 0031, note: System 10 includes, in one embodiment, an agent computer 18 having a connection via a network 16 with a server computer 14). 
a memory comprising stored instructions; and a processor configured to execute the stored instructions to perform a method comprising: (see paragraphs 0043 and 0045.
	Paragraph 0043, note: As will be appreciated by one of ordinary skill in the art, the present invention may be embodied as a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely 
receiving a request for an installment payment for a purchase amount, the installment payment to be paid at least partially from reward points available of a cardholder, (see paragraphs 0048, 0016, 0057, and 0031.
	Paragraph 0048, note: The customer's request may be submitted by customer computer 23, for example, via the Internet or other network. FIG. 7 is a diagram of an exemplary web page or screen 80 for a customer to select a redemption program for an 
determining a required number of reward points for a payment of the purchase amount in response to the request for the installment payment, accessing a payment term plan for the installment payment, wherein accessing the payment term plan comprises facilitating determination of the payment term plan based at least on the required number of reward points, total reward points available, the payment term plan comprising a set of reward points needed to be used for payment corresponding to each installment of the installment payment, (see paragraphs 0051 and 0018.
	Paragraph 0051, note: If the customer selected the layaway program (step
58), the system applies a predetermined number of the customer's points to the requested item on a periodic basis and tracks the cumulative total amount of points applied to the item (step 60). The number of points applied to the item in any of the embodiments discussed herein may be established by the customer, merchant, loyalty program, random, a set amount, an escalating amount, a decreasing amount, based on a formula and/or the like. After the item is fully paid for (or any other threshold established by the system), the system arranges for delivery of the item to the customer or any other third party (step 62) via known in the art automated scheduling and delivery systems; and paragraph 0018, note: one embodiment, a layaway program may include a reward which is paid for over time, wherein succeeding point payments are made from a customer or a customer account until the redemption is complete. When the redemption transaction is initiated, the number of points available to the customer is compared with the points required for the reward. If there are not enough points available, the customer may not immediately redeem points for that reward. If they choose to, the customer could elect to use some or all of their current points as a "deposit" and place the reward into layaway. The active inventory level for the reward may be reduced and the layaway inventory may be increased. A separate record of the request may be posted along with a history of the deposit/payment history for the redemption. Periodically, the customer may be able to take any points available in their 
Facilitating sending information of a payment term plan for the installment payment to the cardholder; and  setting the installment payment as per the payment term plan (see paragraphs 0050-0051 and 0056.
	Paragraph 0050, note: In method 50, the system provides redemption options to the customer such as via screen 80 (step 54), and it receives the customer's selection of a particular redemption program (step 56). Based upon which program the customer selected, the system processes the request using at least a portion of the customer's points. Examples of redemption programs are provided above; and paragraph 0051, note: If the customer selected the layaway program (step 58), the system applies a predetermined number of the customer's points to the requested item on a periodic basis and tracks the cumulative total amount of points applied to the item (step 60). The number of points applied to the item in any of the embodiments discussed herein may be established by the customer, merchant, loyalty program, random, a set amount, an escalating amount, a decreasing amount, based on a formula and/or the like. After the item is fully paid for (or any other threshold established by the system), the system 
While Neemann et al. clearly teaches earning and redeeming points (see paragraphs 0030 and 0018) Neemann et al. does not expressly teach (1) that those points are earned through a payment card or more specifically as recited in the claims (a) a payment card of a cardholder, (b) with the payment card, and (c) card usage of the payment card, (2) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time, and (3) having a user approve installment information details before setting it or more specifically as recited in the claims sending a notification for an approval and upon receiving the approval of the cardholder setting the information. 
	However, Powell which is in the art of promotions and payment cards (see abstract) teaches (1) that those points are earned through a payment card or more specifically as recited in the claims (a) a payment card of a cardholder, (b) with the payment card, and (c) card usage of the payment card (see paragraphs 0003 and 0021.
 of the present application shows an exemplary multi-party payment card industry system for enabling payment-by-card transactions in which the merchants and issuer do not need to have a one-to-one special relationship. Yet, various scenarios exist in the payment-bycard industry today, where the card issuer has a special or customized relationship with a specific merchant, or group of merchants. These special or customized relationships may, for example, include private label programs, co-brand programs, proprietary card brands, rewards programs, and others. Rewards programs typically involve the award ofrewards points to a consumer based upon certain incentivized actions taken by the consumer, such as the purchase of a certain value of goods or services from a particular merchant. Rewards points may be referred to by a particular rewards program as "rewards dollars," "rewards miles," or other descriptive name. The consumer then has the option of redeeming his or her accumulated rewards points according to rewards program rules to obtain better terms for a later transaction. The costs of providing such rewards program incentives to the cardholder may be borne solely by the issuer, jointly by the issuer and a merchant or third party, or solely by a merchant or third party, depending upon the type and sponsorship of the rewards program; and paragraph 0021, note: The promotion programs described herein may also include participation in a rewards program or redemption of rewards points accumulated through a use of a payment card. A rewards program enables a cardholder to redeem rewards points accumulated previously to obtain better terms for a current transaction. For example, a rewards program may offer a cardholder an option to redeem 2,000 rewards points in order to receive 10% off of a purchase, or to redeem 500 rewards points and pay no interest for 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann et al. with the aforementioned teachings from Powell with the motivation of using a common way of a user earning points through the use of credit cards (see Powell paragraphs 0003 and 0021), when a user earning points (see Neemann et al. paragraph 0030) and a user having a credit card is known (see Neemann et al. paragraph 0057). 
Neemann in view of Powell does not expressly teach (2) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time and (3) having a user approve information installment details before setting it or more specifically as recited in the claims sending a notification for an approval upon and upon receiving the approval of the cardholder setting the information
However, Phillips which is in the art of point earning and redemption (see abstract and paragraphs 0050-0051) teaches(2) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time (see paragraphs 0050-0051.

	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Neemann et al. in view of Powell with the aforementioned teachings from Phillips et al. with the motivation of providing a common way to provide different awards or rewards to users based on their player tier or level (e.g. number of points) as a way to incentivize highly prized customers or to make customers want to become highly prized by receiving better or different awards (see Phillips paragraphs 0050-0051), when number of points applied to an award is calculated in numerous different ways in teachings of Neemann et al. for 
Neemann in view of Powell in view of Phillips does not expressly teach (3) having a user approve installment information details before setting it or more specifically as recited in the claims sending a notification for an approval and upon receiving the approval of the cardholder setting the information. 
However, Eden teaches (3) having a user approve information installment details before setting it or more specifically as recited in the claims sending a notification for an approval upon and upon receiving the approval of the cardholder setting the information (see paragraphs 0053, 0067, 0092, and 0111.
	Paragraph 0053, note: Such a system 100 allows consumers to use their terminals 107, for example handheld cellular devices, to receive information about a plurality of offers which suggest optional transaction terms under which a potential financial transaction may be made. The information allows the user and/or an automatic selection module to select a preferred payment method. For example, an offer for transaction terms may define a number of payments, debiting date( s ), acquired credit( s ), total price, a discount, a benefit, a penalty, and/or the like; paragraph 0067, note: This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow financing providers to update 

As per claim 13, Neemann  teaches
the processor is further configured to (see paragraphs 0043 and 0045.
	Paragraph 0043, note: As will be appreciated by one of ordinary skill in the art, the present invention may be embodied as a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware. Furthermore, the present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer- readable storage medium may be utilized, including hard disks, CD-ROM, optical storage devices, magnetic storage devices, and/or the like; and paragraph 0045, note; These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce a 
Neemann in view of Powell in view of Phillips does not expressly teach wherein for facilitating sending the notification, the system perform enabling an issuer server associated with the payment card to send the notification.
However, Eden teaches However, Eden teaches wherein for facilitating sending the notification, the system perform enabling an issuer server associated with the payment card to send the notification (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing ; paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a way for another computer system to provide real time or dynamic information to the user for selection (see Eden paragraphs 0067-0070 and 0092), when providing offers to users of an electronic system and that the details of the offers can be decided upon by merchants (see Neemann paragraphs 0016 and 0051-0052) is known. 

As per claim 14, Neemann teaches
the processor is further configured to perform(see paragraphs 0043 and 0045.
	Paragraph 0043, note: As will be appreciated by one of ordinary skill in the art, the present invention may be embodied as a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely 
Neeman in view of Powell in view of Phillips does not expressly teach wherein for receiving the approval,  receiving the approval of the cardholder via an issuer server prior to setting the installment payment.
However, Eden teaches wherein for receiving the approval,  receiving the approval of the cardholder (see paragraphs 0053, 0067, 0092, and 0111.

via an issuer server prior to setting the installment payment (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing ; paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a way for another computer system to provide real time or dynamic information to the user for selection (see Eden paragraphs 0067-0070 and 0092), when providing offers to users of an electronic system and that the details of the offers can be decided upon by merchants (see Neemann paragraphs 0016 and 0051-0052) is known. 
As per claim 16, Neemann in view of Powell in view of Phillips does not expressly teach wherein the card usage criteria include a payment history of the payment card.
However, Eden teaches wherein the card usage criteria include a payment history of the payment card (see paragraphs 0067, 0071, 0072, 0075, and 0092.
	Paragraph 0067, note: The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a common feature of adjusting promotions or offers based on a user’s transaction history (see Eden paragraphs 0067, 0071, 0072, 0075, and 0092), when a merchant providing an offer to a user is known (see Neemann paragraphs 0051-0052).
As per claim 17, Neemann teaches
Wherein for facilitating determination of the payment term plan the processor is further configured to: send the request for installment payment and the number of reward points to the server associated with the payment card; and receive the payment term plan from the server, wherein the server determines the payment term plan, the payment term plan comprising, and the set of reward points needed for payment corresponding to each installment  (see paragraph 0018 and 0051.
	Paragraph 0018, note: In one embodiment, a layaway program may include a reward which is paid for over time, wherein succeeding point payments are made from a customer or a customer account until the redemption is complete. When the redemption transaction is initiated, the number of points available to the customer is compared with the points required for the reward. If there are not enough points available, the customer may not immediately redeem points for that reward. If they choose to, the customer could elect to use some or all of their current points as a "deposit" and place the reward into layaway. The active inventory level for the reward may be reduced and the layaway inventory may be increased. A separate record of the request may be posted along with a history of the deposit/payment history for the redemption. Periodically, the customer may be able to take any points available in their loyalty account and apply them to the "held" redemption as a payment. Once the full amount of the reward has been paid, the loyalty program removes the item from inventory and requests the partner (who may control the reward item) to send the reward to the customer. The layaway program may be offered to the customer as a standard (free) feature of the program (to encourage partial redemptions) or it may assess a usage surcharge such as a nominal cash fee or a point premium. The surcharge may be applied as the reward is placed into the layaway state; paragraph 0050, note: If the customer selected the layaway program (step 58), the system applies a predetermined number of the customer's points to the 
Neemann et al. in view of Powell in view of Philips does not expressly teach (1) a number of installments for the installment payment and of the number of installments and (2) another server providing promotion or installment information or more specifically as recited in the claims an issue server / the issue server. 
However, Eden teaches (1) a number of installments for the installment payment and of the number of installments (see paragraphs 0067 and 0092.
	Paragraph 0067, note: The transaction terms offers may include financing provider terms such as a benefit to the consumer, a number of payments (installments), interest rate, deferred payment period, an interest for a respective debit, a proposition for an additional purchase in a discounted price, amended account terms ( e.g. reducing 
(2) another server providing promotion or installment information or more specifically as recited in the claims an issue server / the issue server (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing providers to update and/ or provide financing provider terms pertaining to different potential financial transactions, optionally based on the history of the respective consumer. For example, the matching module 107 sends financing provider servers 112 ; and paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a way for another computer system to provide real time or dynamic information to the user for selection (see Eden paragraphs 0067-0070 and 0092) as well as provide another known piece of information in installment payments like the number of installments (see Eden paragraphs 0067 and 0092) , when providing offers to users of an electronic system and that the details of the offers can be decided upon by merchants (see Neemann paragraphs 0016 and 0051-0052) and providing payments through a series of installments (see Neemann paragraph 0016) are both known. 

As per claim 18, Neemann teaches
wherein the payment server is further configured to show or display an installment payment with reward points feature with the payment server (see paragraphs 0018 and  0050-0051.
	Paragraph 0018, note: In one embodiment, a layaway program may include a reward which is paid for over time, wherein succeeding point payments are made from a customer or a customer account until the redemption is complete. When the redemption 
Neemann in view of Powell in view of Phillips does not expressly teach enrolling another server to participate in the system or more specifically as recited in the claims enable an issuer server to enroll for integration of an installment payment with the payment server.
However, Eden teaches enrolling another server to participate in the system or more specifically as recited in the claims enable an issuer server to enroll for integration of an installment payment with the payment server (see paragraphs 0067-0070 and 0092. 
	Paragraph 0067, note: The system 100 optionally includes financing provider modules 111 that allow financing providers, such as credit card service providers, to compete over a potential financial transaction by dynamically offering various transaction terms offers which are adapted to the consumer. A provider module 111 may be implemented as software component executed by a hosting terminal 112, such as a financing provider server, for example a credit card company server. The provider module 111 may be implemented as software component managed by the central unit 101 and optionally allows an operator to input financing provider data, for example via a webpage and/or a user interface. The financing provider module( s) allow financing ; paragraph 0092, note: The virtual credit card provider defines certain profile(s) of consumers he is interested to grant them this special service on preferred terms for a single or multiple transactions (e.g. grating special 10% discount, 3 installments with no interest for consumers that sending a request for terms on transaction in gas stations and from their history they are paying at least $500 per month for gas and currently are not carrying my card). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in view of Powell in view of Phillips in view of Eden with the aforementioned teachings from Eden with the motivation of providing a way for another computer system to provide real time or dynamic information to the user for selection (see Eden paragraphs 0067-0070 and 0092), when providing offers to users of an electronic system and that the details of the offers can be decided upon by merchants (see Neemann paragraphs 0016 and 0051-0052) is known. 
As per claim 19, Neemann teaches A payment server in a payment network, comprising: (see paragraphs 0001 and 0031.
	Paragraph 0001, note: The present invention relates to an apparatus and method for facilitating the deferred redemption of loyalty points or other incentives; and paragraph 0031, note: System 10 includes, in one embodiment, an agent computer 18 having a connection via a network 16 with a server computer 14). 
receive a request for an installment payment for a purchase amount, the installment payment to be paid at least partially from reward points available of a cardholder; (see paragraphs 0048, 0016, 0057, and 0031.
	Paragraph 0048, note: The customer's request may be submitted by customer computer 23, for example, via the Internet or other network. FIG. 7 is a diagram of an exemplary web page or screen 80 for a customer to select a redemption program for an item. In screen 80, a customer can select or identify an item in a section 82. Screen 80 may include, for example, a link to various on-line shopping web sites for a customer to select items for purchase. For a particular program, the customer may select a section 84 for the layaway program, select a section 86 for the reserve reward program, or select a section 88 for the pay program. Other programs are possible as well, depending upon particular implementation of the deferred loyalty point methods; paragraph 0016, note: The customer may send a request for an item along with an identification of a layaway program for redeeming at least a portion of the customer's loyalty points with respect to a purchase request for the item. Based upon the identified program, the system may process the customer's loyalty points for redemption. The layaway programs may include, for example, the customer's loyalty points used in a series of installments in order to purchase the item, a reserve reward program in which the customer's loyalty points are used to reserve a particular price for the item and a pay program in which the customer's loyalty points are used for a portion of the price to purchase the item; paragraph 0057, note: When the loyalty points are used for redemption of an item that also requires a payment, the processing of that payment can make use of a credit card or other financial instrument for providing the remaining 
determine a required number of reward points for a payment of the purchase amount in response to the request for the installment payment; and send the required number of reward points and the request for the installment payment associated with the cardholder, receive one or more payment term plans for the installment payment, the one or more payment term plans determined based at least on the required number of reward points, total reward points available, each of the one or more payment term plans comprising a set of reward points needed to be used for payment corresponding to each installment of the installment payment, (see paragraphs 0051 and 0018.
	Paragraph 0051, note: If the customer selected the layaway program (step
58), the system applies a predetermined number of the customer's points to the requested item on a periodic basis and tracks the cumulative total amount of points applied to the item (step 60). The number of points applied to the item in any of the embodiments discussed herein may be established by the customer, merchant, loyalty program, random, a set amount, an escalating amount, a decreasing amount, based on a formula and/or the like. After the item is fully paid for (or any other threshold established by the system), the system arranges for delivery of the item to the customer or any other third party (step 62) via known in the art automated scheduling and delivery systems; and paragraph 0018, note: one embodiment, a layaway program may include a reward which is paid for over time, wherein succeeding point payments are made from a customer or a customer account until the redemption is complete. When the 
send information of a payment term plan from among the one or more payment term plans for the installment payment from the cardholder, and  set the installment payment as per the payment term plan(see paragraphs 0050-0051 and 0056.
	Paragraph 0050, note: In method 50, the system provides redemption options to the customer such as via screen 80 (step 54), and it receives the customer's selection of a particular redemption program (step 56). Based upon which program the customer selected, the system processes the request using at least a portion of the customer's 
Neemann does not expressly teach (1) multiple modules connected to each other and  performing the steps or more specifically as recited in the claims (a) an installment payment module configured to, (b) a pay by reward module configured to, (c) a communication interface configured to, upon instructions received from the pay by reward module:, (d) wherein the pay by reward module is further configured to, (2) points are earned through a payment card or more specifically as recited in the claims (a) a payment card of a cardholder, (b) with the payment card, and (c) card usage of the payment card, to an issuer server, from an issuer server, by the issuer server, (4) having a user approve installment information details before setting it or more specifically as recited in the claims send a request to the issuer server to for an approval of a payment term plan from among the one or more payment term plans for the installment payment from the cardholder  and receive the approval of the cardholder for the payment term plan via the issuer server, set the installment payment as per the payment term plan, and (5) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time
	However, Powell teaches (1) multiple modules connected to each other and  performing the steps or more specifically as recite din the claims (a) an installment payment module configured to, (b) a pay by reward module configured to, (c) a communication interface configured to, upon instructions received from the pay by reward module:, (d) wherein the pay by reward module is further configured to (see paragraph 0038, note: discussed in more detail in FIG. 9 below, promotion database 474 is in communication with merchant screening module 450, cardholder database 476, merchant database 486, promotion code processing module 460, and merchant accounting system 470. Cardholder database 476 is in communication with remote computing devices 478 and rewards module 480. Rewards module 480 is also in communication with issuer 410. In the example embodiment, merchant screening module 450, promotion code processing module 460, merchant accounting systems module 470, promotion database 474, cardholder database 476, merchant database 486, and rewards module 480 are all shown as separate modules or units. In alternative embodiments, the structure and functions of these modules or units can be easily 
	(2) points are earned through a payment card or more specifically as recited in the claims (a) a payment card of a cardholder, (b) with the payment card, and (c) card usage of the payment card (see paragraphs 0003 and 0021.
	Paragraph 0003, note: For example, FIG. 1 of the present application shows an exemplary multi-party payment card industry system for enabling payment-by-card transactions in which the merchants and issuer do not need to have a one-to-one special relationship. Yet, various scenarios exist in the payment-bycard industry today, where the card issuer has a special or customized relationship with a specific merchant, or group of merchants. These special or customized relationships may, for example, include private label programs, co-brand programs, proprietary card brands, rewards programs, and others. Rewards programs typically involve the award ofrewards points to a consumer based upon certain incentivized actions taken by the consumer, such as the purchase of a certain value of goods or services from a particular merchant. Rewards points may be referred to by a particular rewards program as "rewards dollars," "rewards miles," or other descriptive name. The consumer then has the option of redeeming his or her accumulated rewards points according to rewards program rules to obtain better terms for a later transaction. The costs of providing such rewards program incentives to the cardholder may be borne solely by the issuer, jointly by the issuer and a merchant or third party, or solely by a merchant or third party, depending upon the type and sponsorship of the rewards program; and paragraph 0021, note: The promotion programs described herein may also include participation in a rewards 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann et al. with the aforementioned teachings from Powell with the motivation of using a common way of a user earning points through the use of credit cards (see Powell paragraphs 0003 and 0021) and allowing modules that perform functions to be arranged in any fashion (see Powell paragraph 0038), when a user earning points (see Neemann et al. paragraph 0030) and a user having a credit card (see Neemann et al. paragraph 0057) and software modules performing the functions of the system (see Neemann et al. paragraphs 0043, 0045, and 0047) are both known.
Neemann et al. in view of Powell does not expressly teach  (3) another server communicating information or more specifically as recited in the claims (a) to an issuer server, from an issuer server, by the issuer server,  (4) having a user approve installment information details before setting it or more specifically as recited in the claims send a request to the issuer server to for an approval of a payment term plan from among the one or more payment term plans for the installment payment from the cardholder  and receive the approval of the cardholder for the payment term plan via the issuer server, set the installment payment as per the payment term plan and (5) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time
However, Phillips which is in the art of point earning and redemption (see abstract and paragraphs 0050-0051) teaches (5) redemption of points based on usage criteria of the user including at least an average amount of rewards points over a period of time (see paragraphs 0050-0051.
	Paragraph 0050, note: FIG. 2 is a flow diagram 200 of an embodiment of a method for remotely providing goods/services to gaming customers. The player plays 202 a gaming machine 104 and earns loyalty points based on his or her play. The gaming customer may then access 204 the showcase server 112. The gaming customer may access 204 the showcase server 112 remotely through a gaming machine 104, a kiosk 106, a home computer 116, a mobile device 118 (e.g., a cellular phone, a laptop, etc.), etc; and paragraph 0051, note: After the customer has accessed 204 the showcase server 112, he or she may review 206 the available goods/ services. The player may select 208 the desired goods and/or services and may exchange 210 loyalty points for the selected goods/services. As described below, based upon selected 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Neemann et al. in view of Powell with the aforementioned teachings from Phillips et al. with the motivation of providing a common way to provide different awards or rewards to users based on their player tier or level (e.g. number of points) as a way to incentivize highly prized customers or to make customers want to become highly prized by receiving better or different awards (see Phillips paragraphs 0050-0051), when number of points applied to an award is calculated in numerous different ways in teachings of Neeman et al. for example by the customer, merchant, loyalty program, random, a set amount, an escalating amount, a decreasing amount, based on a formula and/or the like (see Neeman et al. paragraph 0051)is known. 
Neemann et al. in view of Powell in view of Phillips does not expressly teach  (3) another server communicating information or more specifically as recited in the claims (a) to an issuer server, from an issuer server, by the issuer server and (4) having a user approve installment information details before setting it or more specifically as recited in the claims send a request to the issuer server to for an approval of a payment term plan from among the one or more payment term plans for the installment payment from the cardholder  and receive the approval of the cardholder for the payment term plan via the issuer server, set the installment payment as per the payment term plan.
However, Eden teaches (3) another server communicating information or more specifically as recited in the claims (a) to an issuer server, from an issuer server, by the issuer server,  (4) having a user approve installment information details before setting it or more specifically as recited in the claims send a request to the issuer server to for an approval of a payment term plan from among the one or more payment term plans for the installment payment from the cardholder  and receive the approval of the cardholder for the payment term plan via the issuer server, set the installment payment as per the payment term plan (see paragraphs 0053, 0067, 0092, and 0111.
	Paragraph 0053, note: Such a system 100 allows consumers to use their terminals 107, for example handheld cellular devices, to receive information about a plurality of offers which suggest optional transaction terms under which a potential financial transaction may be made. The information allows the user and/or an automatic selection module to select a preferred payment method. For example, an offer for transaction terms may define a number of payments, debiting date( s ), acquired credit( s ), total price, a discount, a benefit, a penalty, and/or the like; paragraph 0067, note: This allows the financing provider and/or retailers to respond, in real-time, with financing provider terms for the different potential financial transaction, for example based on the profile or the specific identity of the respective consumer and/or retailer. In another example, the financing provider modules 111 allow financing providers to update transaction terms offers, for example in respective to selected financial transaction 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Neemann in Powell with the aforementioned teachings from Eden with the motivation of providing a common way for a user to approve or select information determined to possibly be of interest to them (see Eden paragraphs 0053, 0067, 0092, and 0111), when Neemann teaches users making selections of information of interest through standard screen elements (see paragraphs 0050-0051).

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
: 
	a. 	Don et al. (United States Patent Application Publication Number: US 2015/0278948) teaches interfaces that show installments (see Figure 3)
	b.	Marshall (United States Patent Application Publication Number: US 	2002/0116266) teaches providing different awards at different point levels (see 	paragraph 0095) 
	c.	Sickel et al. (united States Patent Application Publication Number: 	US 2006/0271432) redemption options based on different levels of points (see 	paragraph 0030) 
	d.	Gupta et al. (United States Patent Application Publication Number: 	 	US 2015/0100400) teaches based on the average monthly balance a user is 	available for a preferred award category (see paragraph 0057)
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621